Citation Nr: 0317608	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO decision which, in 
pertinent part, determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a back disability.  

A videoconference hearing was held in February 2003, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The Board, in a July 1982 decision, denied service 
connection for a low back disorder.  

3.  The evidence received since the July 1982 Board decision 
is cumulative or redundant of evidence previously considered.  


CONCLUSIONS OF LAW

1.  The July 1982 Board decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  38 
U.S.C.A. § 5100 et. seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (currently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.  

To the extent that provisions of the VCAA apply in the 
instant case, in particular regarding to notice to the 
veteran, after reviewing the record, the Board is satisfied 
that all appropriate notice and development has been 
accomplished.  By virtue of a letter sent to the veteran in 
July 2001, and the May 2002 statement of the case (SOC) the 
veteran has been informed of the evidence needed to 
substantiate his claim, what evidence he must obtain, and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a June 2002 statement, the veteran specifically stated 
that there were no additional records which could be obtained 
in support of his claim and he declined to provide signed 
authorizations to release medical information.  Thus, it is 
clear that there is no additional pertinent evidence or 
records that should be obtained, nor is there evidence that 
other development is necessary.  Thus, no further assistance 
to the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  As all records that 
can be obtained have been obtained, there is no more specific 
notice indicated in this case.  

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened.  

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board or final rating action, it may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed by the RO or 
the Board, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (2002).  

The regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).  

If new and material evidence has been presented, the merits 
of the claim must be evaluated after ensuring the duty to 
assist has been fulfilled.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

The Board notes that the claim for service connection for a 
back disorder was previously denied by a July 1982 Board 
decision.  That Board decision is final.  38 U.S.C.A. § 7104.  
Therefore, the Board will consider whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder 
subsequent to the July 1982 Board decision.  

At the time of the July 1982 decision, evidence considered by 
the Board included the veteran's service medical records 
which revealed that he was treated for complaints of low back 
pain secondary to lifting.  The Board noted that on 
separation examination in August 1969, no findings or 
diagnosis of a back disability were noted.  The Board also 
considered private medical records dated in April and May 
1981 which noted a diagnosis of acute low back sprain.  A 
July 1981 VA orthopedic medical record which reflected 
minimal spurring was considered at the time of the July 1982 
Board decision.  The Board concluded that the service 
connection for a chronic lumbar spine disability was not 
warranted on the basis that such was not present during 
service or for over 10 years following active duty.  It was 
noted that his complaints of low back pain during service 
were essentially acute and transitory and resolved without 
residual disability prior to his service separation.  

Evidence submitted subsequent to the July 1982 Board 
decision, consists of additional VA medical records which 
reflect treatment for current low back complaints.  Also of 
record are April 2001 private medical records which show that 
the veteran was seen in the emergency room with complaints of 
back pain.  The diagnostic assessment was acute low back pain 
with significant spasm.  The record also contains testimony 
from the veteran's personal hearing in which he essentially 
reiterates prior claims regarding the etiology of his current 
low back condition.  

When read together with the veteran's contentions on appeal, 
the Board concludes that the evidence received since the July 
1982 Board decision is cumulative, and is therefore not new.  
The medical records show ongoing treatment for back 
disabilities that had been demonstrated at the time of the 
July 1982 decision.

Additionally, the Board finds that the veteran's statements 
and hearing testimony essentially reiterate his previously 
considered contentions with respect to the claimed 
disability, and as such are not considered to be new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board concludes that the veteran has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a back 
disability.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a low back disorder not having been 
submitted, the benefit remains denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

